       Case: 4:19-cv-01881 Doc. #: 1 Filed: 07/02/19 Page: 1 of 3 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 SCF MARINE INC.,                                  )
                                                   )
                 Plaintiff                         )          CIVIL ACTION NO.
                                                   )
 v.                                                )          ADMIRALTY
                                                   )
 BASIN COMMERCE, INC.,                             )          Pursuant to Rule 9(h) of the
                                                   )          Federal Rules of Civil Procedure
                 Defendant                         )
                                                   )
                                                   )

            COMPLAINT FOR DAMAGES FOR BREACHES OF CONTRACTS

       Plaintiff SCF Marine Inc. (“SCF”), for its cause of action in a matter civil and maritime,

states as follows:

       1.      SCF is a corporation based in St. Louis, Missouri and engaged in the business of

inland marine transportation including the sale of barge freight for the movement of cargo on the

inland river system.

       2.      Defendant Basin Commerce, Inc., formerly known as Basin Commerce LLC

(“Basin”), is a corporation engaged in the business of arranging for and brokering barge freight

for its customers who ship cargo in barges on the inland river system. Basin converted from a

limited liability company to a corporation in 2017.

       3.      This matter is within the admiralty and maritime jurisdiction of this Court within

the meaning of Rule 9(h), Federal Rules of Civil Procedure, in that it arises from the breach by

Basin of contracts for the sale of barge freight on the inland river system that Basin entered into

with SCF.
       Case: 4:19-cv-01881 Doc. #: 1 Filed: 07/02/19 Page: 2 of 3 PageID #: 2



        4.      This Court has personal jurisdiction over Basin because the freight contracts that

are the subject of this action were issued in St. Louis, Missouri and contain a forum selection

clause for the federal court in St. Louis, Missouri, and because Basin purposefully sought to do

business with SCF which is located in this state.

        5.      Beginning in 2016 and continuing into and during 2018, Basin sought out and

entered into with SCF a series of twenty-three contracts, each for the sale by SCF to Basin of

freight for one or more barges.

        6.      All of the contracts, each deemed a Confirmation of Freight Sale, included the

same Standard Terms and Conditions. A true and correct copy of the first such contract is

attached hereto as Exhibit A and provides the Standard Terms and Conditions that were included

in all of the contracts.

        7.      Each contract stated, in pertinent part, that the freight owed by Basin to SCF

would be earned when SCF placed the barge for loading as Basin requested and that invoices that

were unpaid by Basin after 30 days would bear interest at the rate of one and one half per cent

per month or, at Seller SCF’s option, the highest applicable legal rate.

        8.      SCF placed each of the barges for loading as requested by Basin and invoiced

Basin for the applicable charges.

        9.      Basin has failed and refused to pay the freight and related charges that Basin owes

for a total of seven barges, pursuant to four contracts in 2018.

        10.     Basin owes SCF $342,017.70 for the unpaid barge freight and related charges for

the aforesaid seven barges pursuant to the aforesaid four contracts, plus interest.

        11.     SCF has performed all of the obligations owed by it pursuant to the aforesaid four

contracts.



                                                    2
      Case: 4:19-cv-01881 Doc. #: 1 Filed: 07/02/19 Page: 3 of 3 PageID #: 3



       12.     Basin’s failure to pay the outstanding barge freight and related charges it owes for

the four contracts constitutes breaches of contracts which have damaged SCF in the amount of

$342,017.70 plus interest.

       WHEREFORE, Plaintiff SCF Marine Inc. prays for judgment against Defendant Basin

Commerce, Inc., formerly known as Basin Commerce LLC, for breaches of contracts, in the

amount of $342,017.70 as damages, and for prejudgment interest and costs, and for any other

and further relief that this Court deems just and proper.



                                                      Respectfully Submitted,

                                                      GOLDSTEIN and PRICE, L.C
                                                      and Alan K. Goldstein #36214MO
                                                      and Jacob D. Curtis   #63771MO

                                                             /s/ Alan K. Goldstein
                                                      By: _____________________________
                                                      One Memorial Drive, Suite 1000
                                                      St. Louis, Missouri 63102
                                                      (314) 516-1700 (phone)
                                                      (314) 421-2832 (fax)
                                                      alan@gp-law.com
                                                      jacob@gp-law.com

                                                      Attorneys for Plaintiff SCF Marine Inc.




                                                 3
